

117 HR 3720 IH: Scenic Byways Reauthorization Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3720IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize appropriations for the national scenic byways program, and for other purposes.1.Short titleThis Act may be cited as the Scenic Byways Reauthorization Act.2.National Scenic Byways programThere are authorized to be appropriated out of the general fund of the Treasury, for the national scenic byways program under section 162 of title 23, United States Code—(1)$55,000,000 for fiscal year 2022;(2)$60,000,000 for fiscal year 2023;(3)$65,000,000 for fiscal year 2024;(4)$70,000,000 for fiscal year 2025; and(5)$75,000,000 for fiscal year 2026.